                        Case 1:16-cr-00258-RMB Document 86 Filed 08/19/21 Page 1 of 1




     UNITED STATES DISTRICT COUR
     SOUTHERN DISTRICT OF NEW YOR
     ------------------------------------------------------------
     UNITED STATES OF AMERICA,
                                Government
                                                                                  16 CR. 258 (RMB
                      -against
                                                                                  ORDE
     AHMED ABDALLA
                                Defendant
     -------------------------------------------------------------


                      In light of the continuing COVID-19 pandemic, the supervised release hearing scheduled
     for Wednesday, September 1, 2021 at 11:30 AM is being held telephonically pursuant to the
     CARES Act and applicable implementing court procedures

                      Participants, members of the public and the press can use the following dial-in
     information


                      USA Toll-Free Number: (877) 336-1829
                      Access Code: 6265989
                      Security Code: 0258


     Dated: August 19, 2021
            New York, NY




                                                                     __________________________________
                                                                           RICHARD M. BERMAN
                                                                                 U.S.D.J.
:

     -							

                 ,

                                 .

                                      ,

                                       

                                           T

                                                K

                                                     X

                                                          X

                                                               .

                                                                          R

                                                                                     )

